DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III and Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
Applicant’s election without traverse of Group I and Species B drawn to claims 1-10 in the reply filed on 9/23/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent on claim 9, which is dependent on claim 8.  Claim 8 is identical to claim 10 and therefore, claim 10 fails to further limit claims 8 and 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0279437 A1 to Komiya et al.
As to claim 1, Komiya discloses a display device comprising:
pixels divided into pixel rows arranged in a horizontal direction, and comprising a light emitting element, and a first transistor for applying a drive current to the light emitting element (Fig. 1 and 3, paragraphs 0059 and 0096, where pixels (100) are in rows comprising OLEDs (OLED) and driving transistor (M1)); and
a sensing driver configured to receive a sensing value extracted from one or more of the pixels (Fig. 1, paragraphs 0060-0065, where sensing driver (50) receives sensing values from sensing lines (SE1-SEn)),
wherein at least one pixel row of the pixel rows is configured to be driven in one frame comprising an emission period in which the light emitting element emits light after a data voltage is applied to the pixels, and an active sensing period for sensing a characteristic of the first transistor (Fig. 1 and 2, paragraphs 0080-0084, where the frame includes light emitting periods (e, e’) after the data writing periods (d, d’) and driving voltage sensing and data compensation periods (a, a’)).
As to claim 2, Komiya discloses the display device, wherein others of the pixel rows are configured to be driven to comprise only the emission period in the one frame (Fig. 2, paragraphs 0080-0084, where each frame (n, n+1) includes one light emitting period (e, e’)).
As to claim 3, Komiya discloses the display device, wherein, when a still image is displayed for a threshold amount of time or longer during a plurality of frame periods, a frame after the still image is driven so that the at least one pixel row comprises the emission period and the active sensing period (Fig. 2, paragraphs 0080-0084, where the frames (n, n+1) include a light emitting period (e, e’) and driving voltage sensing and data compensation periods (a, a’)).
As to claim 7, Komiya discloses the display device, further comprising:
a data driver configured to apply a data voltage to the pixels (Fig. 1, paragraph 0060, data driver (30)); and
a timing controller configured to supply the data driver with image data compensated based on externally supplied input image data (Fig. 1, paragraphs 0065-0066, timing controller (60)).
As to claim 8, Komiya discloses the display device, wherein the sensing driver is configured to detect a mobility change of the first transistor by using a sensing value sensed during the active sensing period, and to calculate a compensation value based on the detected mobility change (Fig. 2, paragraphs 0080-0086, where driving voltage and data compensation periods (a, a’) and threshold voltage compensation periods (c, c’) are used to detect a change in the threshold voltage and compensate for the threshold change), and
wherein the timing controller is configured to generate compensated image data by reflecting the compensation value provided from the sensing driver (Fig. 1, paragraphs 0067-0070, where the timing controller (60) compensates the image data according to the image compensator (70)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0279437 A1 to Komiya et al. in view of U.S. Patent Pub. No. 2015/0109278 A1 to Kim.
As to claim 4, Komiya is deficient in disclosing the display device, wherein at least one of the plurality of frame periods comprises a blank sensing period for sensing the characteristic of the first transistor.
However, Kim discloses the display device, wherein at least one of the plurality of frame periods comprises a blank sensing period for sensing the characteristic of the first transistor (Fig. 4, paragraph 0062, where the vertical blank time (V.B.T.) is the blank sensing period and the threshold voltage sensing period (t2) is when the characteristic of the driving transistor is measured).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the display device with frame periods as taught by Komiya by including a blank sensing period for sensing a characteristic of a driving transistor as taught by Kim.  The suggestion/motivation would have been in order to sense the threshold voltage of the driving transistor as to compensate threshold voltage deviation (Kim, paragraph 0007).
As to claim 5, Komiya is deficient in disclosing the display device, wherein, when a change in mobility of the first transistor sensed during the blank sensing period is greater than a threshold mobility change, a frame after the blank sensing period is driven to comprise the emission period and the active sensing period.
However, Kim discloses the display device, wherein, when a change in mobility of the first transistor sensed during the blank sensing period is greater than a threshold mobility change, a frame after the blank sensing period is driven to comprise the emission period and the active sensing period (Fig. 4, paragraphs 0057-0066 and 0070-0077, where the frame after the vertical blank time (V.B.T.) is the vertical active time (V.A.T.) includes an emission period (t4) and sampling period (t3)).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the display device with frame periods as taught by Komiya by including a frame after a blank sensing period is driven to comprise emission and active sensing periods as taught by Kim.  The suggestion/motivation would have been in order for the OLEDs to emit light at the necessary data voltages based on the compensated threshold deviation (Kim, paragraphs 0007, 0066-0068).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0279437 A1 to Komiya et al. in view of U.S. Patent Pub. No. 2015/0109278 A1 to Kim as applied to claims 4 and 5 above, and further in view of U.S. Patent Pub. No. 2019/0378459 A1 to Kim et al. (Kim 2 below).
As to claim 6, Komiya and Kim are deficient in disclosing the display device, wherein the sensing driver is configured to detect a change in a threshold voltage and a change in mobility of the first transistor by using a sensing value sensed during the blank sensing period, and to calculate a compensation value based on the detected change.
However, Kim 2 discloses the display device, wherein the sensing driver is configured to detect a change in a threshold voltage and a change in mobility of the first transistor by using a sensing value sensed during the blank sensing period, and to calculate a compensation value based on the detected change (Fig. 1 and 9, paragraphs 0077-0078, where the TFT compensating unit (113) senses a change in the threshold voltage and mobility of the driving TFT during a vertical blank period and data processing unit (114) calculates a compensation value based on the detected change, and both the TFT compensating unit (113) and data processing unit (114) are within timing controller (11)).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the display device with frame periods as taught by Komiya and Kim by including a sensing driver to detect a change in threshold voltage and mobility of a driving transistor during a blank sensing period as taught by Kim 2.  The suggestion/motivation would have been in order to compensate for the change in the characteristics of the driving transistor by modulating image data based on the sensed result (Kim 2, paragraphs 0077-0078).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0279437 A1 to Komiya et al. in view of U.S. Patent Pub. No. 2019/0197959 A1 to Noh et al.
As to claim 9, Komiya is deficient in disclosing the display device, further comprising a gamma voltage driver configured to store a gamma voltage table for compensating for the data voltage in correspondence with a length of the active sensing period during the one frame.
However, Noh discloses the display device, further comprising a gamma voltage driver configured to store a gamma voltage table for compensating for the data voltage in correspondence with a length of the active sensing period during the one frame (Fig. 1, paragraphs 0031-0037, where gamma voltage generator (600) is the gamma voltage driver which compensates for the data voltage supplied by data driver (300)).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the display device as taught by Komiya by including a gamma voltage driver as taught by Noh.  The suggestion/motivation would have been in order to adjust the gamma of the display (Noh, paragraphs 0031-0037).
As to claim 10, Komiya discloses the display device, wherein the sensing driver is configured to detect a mobility change of the first transistor by using a sensing value sensed during the active sensing period, and to calculate a compensation value based on the detected mobility change (Fig. 2, paragraphs 0080-0086, where driving voltage and data compensation periods (a, a’) and threshold voltage compensation periods (c, c’) are used to detect a change in the threshold voltage and compensate for the threshold change), and
wherein the timing controller is configured to generate compensated image data by reflecting the compensation value provided from the sensing driver (Fig. 1, paragraphs 0067-0070, where the timing controller (60) compensates the image data according to the image compensator (70)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627